Citation Nr: 0127438	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome of the lumbar spine.

2.  Entitlement to a compensable evaluation for residuals of 
varicose veins of the right leg prior to June 14, 2001.

3.  Entitlement to an evaluation in excess of 10 percent for 
right leg varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating determinations of the Ft. 
Harrison Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a July 2001 rating determination, the RO granted service 
connection for varicose veins of the left lower extremity and 
assigned a 10 percent disability evaluation from November 9, 
1998.  This decision constitutes a full grant of the benefits 
sought, and the issue of service connection for varicose 
veins of the left leg is no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).

The Board notes that the RO, in its July 2001 rating 
determination, also denied service connection for 
hypertension.  Although the matter had been previously been 
denied in May 1999, it had been denied on a not well grounded 
basis.  The July 2001 denial was in accordance with VCAA.  In 
his November 2001 written argument, the veteran's 
representative listed the issue as currently being on appeal.  
The Board does not currently have jurisdiction over this 
issue.  Moreover, the veteran's representative's written 
argument cannot be accepted as a notice of disagreement as it 
was not properly filed with the RO.  As such, this matter is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Intervertebral disc syndrome of the lumbar spine was not 
present until more than one year after service and is 
unrelated to service.

2.  The veteran did not report aching and fatigue in his 
right leg after prolonged standing or walking or the use of 
compression hosiery prior to his June 14, 2001, VA 
examination.

3.  The veteran's current right leg varicose veins produce no 
more than intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.


CONCLUSIONS OF LAW

1.  Intervertebral disc syndrome of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. § 3.303 
(2001).

2.  The criteria for a compensable evaluation for right leg 
varicose veins prior to June 14, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.104, Code 7120 (2001).

3.  The criteria for a current rating in excess of 10 percent 
for varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.400, 4.104, Code 7120 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decisions, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He has also been afforded several VA 
examinations during the course of this appeal and testified 
at a personal hearing in June 2000.  Moreover, in April 2001, 
the RO informed the veteran of the change in the law and the 
veteran was advised of what evidence would be needed to 
support his claim.  Thus, the RO has met all its duties.  


Intervertebral Disc Syndrome of the Lumbar Spine

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

A review of the record demonstrates that at the time of the 
veteran's October 1951 enlistment examination, normal 
findings were reported for the lower extremities, except for 
pes planus and varicose veins.  Normal findings were also 
reported for the spine and other musculoskeletal systems.  
Normal neurological signs were also noted.  At the time of a 
September 1955 examination, normal findings were reported for 
the spine and other musculoskeletal systems.  With regard to 
the lower extremities, muscle contour and strength were equal 
on both sides.  There was no limitation of motion present.  
Normal neurological signs were also reported.  

Normal neurological findings and normal findings for the 
lower extremities and spine and other musculoskeletal systems 
were also found at the time of a January 1956 examination.  
An x-ray taken of the lumbar spine showed no bony deformity.  

At the time of a September 1957 examination, normal 
neurologic findings were again reported.  Normal findings 
were also reported for the spine and lower extremities, with 
the exception of the veteran's right foot.  On a September 
1957 report of medical history, the veteran checked the no 
boxes when asked if he had or had ever had arthritis or 
rheumatism, bone, joint or other deformity.  He did report 
lameness related to a right foot injury.  At the time of a 
January 1960 examination, normal findings were reported for 
the spine and lower extremities, along with normal neurologic 
findings.  On his January 1960 report of medical history, the 
veteran checked the no boxes when asked if he had or had ever 
had arthritis or rheumatism, bone, joint or other deformity.  
At the time of a September 1960 examination, normal findings 
were again reported for the spine and lower extremities, 
along with normal neurologic findings.  Normal findings for 
the above were again noted at the time of July 1961, August 
1961, and March 1963, and January 1964 examinations.  

In February 1965, the veteran was seen with complaints of 
back pain for the past three or four days.  He noted that 
bending aggravated the pain.  The pain was located in the L5 
area.  Physical examination revealed no swelling, tenderness, 
or spasm.  The veteran was again seen in July 1965 with 
complaints of a strained back, which occurred one week 
earlier.  The examination revealed pain in L5 but with no 
limitation of motion.  

At the time of a March 1966 examination, normal findings were 
again reported for the spine and lower extremities, along 
with normal neurologic findings.  Normal findings were also 
noted for the spine and lower extremities, along with normal 
neurologic findings, at the time of June 1967 and September 
1970 examinations.  

At the time of the veteran's December 1971 examination, 
normal findings were reported for spine and lower 
extremities.  The veteran was also noted to have normal 
neurologic findings.  On his December 1971 retirement report 
of medical history, the veteran checked the no boxes when 
asked if he had back trouble of any kind, arthritis or 
rheumatism, bone, joint, or other deformity, or lameness.  

The Board does note that the veteran was seen with complaints 
of thoracic pain which increased with position change in June 
1967.  There were no lumbar symptoms.  Physical examination 
revealed a spinal muscle spasm.  The Board further observes 
that the veteran was seen in April 1972 with complaints of 
tingling and pain in his right arm.  A diagnosis of a muscle 
spasm was rendered at that time.  At the time of a May 1972 
follow-up visit, numbness in his right hand was present.  It 
was the examiner's impression that the veteran had thoracic 
outlet syndrome.  

At the time of a May 1972 neurological consult, the veteran 
was noted to have had six weeks of numbness in his right 
index finger and arm.  Hyperextension and turning of the head 
produced numbness and some pain.  The veteran had no weakness 
and no problems with his legs.  Sensory examination revealed 
decreased pinprick over the index middle finger which was 
more pronounced at the palmar surface.  It was the examiner's 
impression that the veteran had possible dorsal root 
involvement at C7, right.  

In November 1998, the veteran requested service connection 
for intervertebral disc syndrome.  

Treatment records received in conjunction with the veteran's 
claim demonstrate that he was admitted to Livingstone 
Memorial Hospital in September 1974 with acute pain going 
down the back of his right leg.  The veteran indicated that 
he was moving a freezer and developed a very acute pain in 
his right hip and down the back of his right leg to his heel.  
He noted that he had numbness of the lateral foot.  An 
admitting diagnosis of a herniated lumbar disc was rendered.  
X-rays taken of the lumbar spine revealed no compression 
fracture, luxation, or other abnormality.  

In October 1976, the veteran was admitted to Boneman 
Deaconess Hospital with a diagnosis of a possible herniated 
lumbar disc.  The examiner noted that the veteran was a 
machinist who developed low back pain after a bending 
episode.  In November 1976, the veteran had a decompression 
laminectomy performed.  

In a December 1998 statement in support of claim, the veteran 
reported that he was transported in 1963 or 1964 by ambulance 
from his Air Force Base as a result of severe pain in his 
lower back.  

At the time of a December 1998 VA examination, the veteran 
reported that he developed back pain in the 1950's.  He noted 
that it was gradual in onset and that there had been no 
sudden accident.  He stated that he had had a discectomy 
performed while off active duty in 1970.  The veteran 
indicated that he had pain on a daily basis, mostly with 
prolonged standing or heavy lifting.  He noted that the pain 
radiated into his right buttock.  

In an August 1999 statement, R. H., a friend of the veteran, 
indicated that to the best of his knowledge, the veteran 
never had a back problem.  He noted that he and the veteran 
entered the Air Force together in 1951.  He stated that they 
were stationed together in 1956-57 and again in 1962-1967.  
He reported that the veteran began experiencing problems with 
his back in 1956 and that they continued and increased 
throughout his military career.  He noted that he knew of one 
incident where the veteran was taken by ambulance to the base 
hospital because of severe back pain.  He reported that he 
continued to see the veteran and knew that he had an obvious 
back deformity and continual pain.  

In an August 1999 statement, F. R., a friend of the veteran, 
indicated that he served with the veteran from 1958 to 1968.  
He stated  that he noticed that the veteran had a back 
problem after a 28th Bomb Wing Reunion.  He noted that the 
veteran's back had gotten worse as the years had gone by.  

In a November 1999 letter, the veteran's private physician, 
C. K., M.D., indicated that he had enclosed a copy of his 
office notes.  He stated that it was his opinion that it was 
more likely than not that the veteran's low back pain that he 
was complaining about was probably related to the activities 
that he had performed as a mechanic during his military 
service.  He noted that any gyrations would have strained his 
lower back, especially the sacroiliac joints.  He stated that 
the resulting fusion cleared up some of the difficulties of 
his low back, but that his sacroiliac joints were 
deteriorating at a very rapid rate and would continue to do 
so in the future.  

The treatment records forwarded reveal that the veteran 
brought his medical records to be reviewed.  Dr. K. indicated 
that the veteran experienced some discomfort on several 
occasions during service.  He further noted that the veteran 
had surgery in 1975.  He observed that the veteran's duties 
as a airplane mechanic required bending over, crawling under, 
and over the top of multiple pieces of equipment, sometimes 
causing discomfort in the lower back.  He noted that the 
veteran was not much of a complainer.  

The veteran was found to have a well healed fusion of his 
lower lumbar area.  It was Dr. K's assessment that the 
veteran had low back pain, probably secondary to S1 
dysfunction with degenerative arthritis especially in the SI 
joints and lower back.

It was his medical opinion that it was more likely than not 
that the activities that the veteran was involved with while 
in the service directly led to the condition that he was 
complaining about, that of pain in his lower back, morning 
stiffness, and an inability to remain on his feet for a 
prolonged time.  

At the time of his June 2000 hearing, the veteran noted that 
he had back surgery in 1976.  The veteran testified that he 
had had back problems throughout service.  He indicated that 
the thoracic spine became so bad in 1967 that they came to 
get him in an ambulance.  The veteran also noted that the 
service medical records revealed that he had numbness from 
lifting a fuel tank in May 1972.  He further reported that 
there was some nerve involvement.  He stated that it was his 
belief that his surgery was related to this.  The veteran 
indicated that he had not received treatment for his back 
during the time period that he separated from service and the 
time of the surgery.  

In July 2000, the veteran was afforded an additional VA 
examination.  The examiner indicated that he had reviewed the 
entire claims folder.  He noted that the veteran's active 
duty records revealed one instance of thoracic spinal pain on 
June 17, 1967.  It was mentioned at that time that he had no 
lumbar pain.  He further observed that the veteran was seen 
in February 1965 for lumbosacral pain for three or four days.  
It was not tender.  On July 1, 1965, the veteran reported 
that he strained his back one week ago.  There was no 
distress and no limitation of motion.  He noted that these 
conditions sounded like simple lumbar strain.  He stated that 
he could not find any thing of meaning referable to his low 
back pain from 1965 through the date of his discharge in 
1972, so he did not think that the veteran suffered any 
significant injury while on active duty.  

In the history reported by the veteran section, it was noted 
that the veteran reported a sudden onset of lumbar pain while 
on active duty.  He was picked up by ambulance and taken to 
the local military hospital sometime in the early 1960's.  He 
noted having continued intermittent low back pain during the 
latter half of his enlistment.  After his retirement from 
service he had a lumbar laminectomy performed in 1976.  He 
reported having back pain since that time.  

Physical examination revealed an obvious list toward the 
right in the lumbar area.  X-rays of the lumbar spine 
revealed a complete collapse at L4-5 and L5-S1.  There was an 
obvious previous laminectomy.  There was also significant 
facet arthritis at L4-5 and L5-S1.  

The physician indicated that he did not think it was likely 
that that the veteran's lumbar condition had its onset in 
service.  He noted that after the veteran got out of the 
service, there was a medical entry dated September 17, 1974, 
where the veteran was seen in a medical facility for right 
hip and right leg pain after moving a refrigerator at his 
home.  He indicated that this sounded like the onset of his 
problems and occurred two years after his separation from 
service.  

Service connection is not warranted for intervertebral disc 
syndrome of the lumbar spine.  While the veteran claims that 
this disorder started inservice, he has not claimed that it 
was incurred as a result of a combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

As noted above, the record reveals that the veteran was seen 
with complaints of low back pain while inservice, namely 
February and July 1965.  However, subsequent service 
examinations and reports of medical history, both for active 
and inactive duty, revealed normal neurological findings and 
normal findings for the spine and lower extremities, along 
with the veteran indicating that he was not having and had 
not had back trouble of any kind, arthritis, or rheumatism, 
or any bone, joint, or other deformity. 

The Board does observe that the veteran was seen with 
complaints of tingling, numbness, and pain in his arm in 
April and May 1972, with a diagnosis of possible nerve root 
involvement at C7, right, being rendered at the time of a May 
1972 neurological consult.  However, this relates to a 
different part of the spine.  

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that his low back disorder is related 
to service, the Board notes that he is competent to report 
symptoms and pain he experienced inservice; however, he is 
not qualified to render an opinion as to etiology of this 
disorder.  Likewise, the statements received from the 
veteran's colleagues, while also being able to be used for 
relating symptoms and pain experienced inservice, cannot be 
used for rendering an opinion as to the etiology of any 
disorder as they are not medically qualified for rendering 
such an opinion.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his back 
pain and continuous pain resulting therefrom, are in conflict 
with the service medical records, the reports of medical 
history, and the initial treatment records following service.  
The objective medical evidence is more probative than the 
veteran's more recent assertions of continuous symptoms of 
service.  The allegation of continuity is refuted by the 
normal inservice findings in proximity to separation, the 
inservice denial of pertinent pathology and the 1974 
statement for treatment purposes reflecting a recent post 
service onset.

The Board also notes the opinion of the veteran's private 
physician, Dr. K., who indicated that that it was more likely 
than not that the activities that the veteran was involved 
with while in the service directly led to the condition.  Dr. 
K. observed that the veteran's duties as a airplane mechanic 
required bending over, crawling under, and over the top of 
multiple pieces of equipment, sometimes causing discomfort in 
the lower back.  He further noted that the veteran had had 
back surgery sometime in 1975.  Dr. K's opinion was based 
upon medical records and a history provided by the veteran as 
well as a physical examination.  

The July 2000 VA examiner's opinion that he did not think it 
was likely that that the veteran's lumbar condition had its 
onset in service is more probative as to the issue of service 
connection for intervertebral disc syndrome.  It was based 
upon was based upon an entire review of the veteran's claims 
folder as well as a thorough physical examination.  Moreover, 
in reaching this opinion the VA examiner cited specific 
treatment records, as opposed to generalizations, including 
the September 17, 1974, treatment record where the veteran 
was seen with complaints of right hip and right leg pain 
after moving a refrigerator, as the basis for his opinion.  

The Board concludes that the opinion of the July 2000 
examiner is more probative than the opinion of Dr. K.  In 
sum, the July 2000 opinion is supported by the clinical 
findings and the documentation contained in the file.  
Although the opinion of Dr. K is competent, it is not 
supported by contemporaneous records and is of less probative 
value.

The Board is sympathetic to the veteran's beliefs, however, 
the preponderance of the evidence shows that intervertebral 
disc syndrome of the lumbar spine is not related to the 
veteran's period of service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Therefore, service connection is not warranted.


Varicose Veins of the Right Leg

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery warrants a 10 percent 
rating.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema. A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.  In this case, the regional office assigned a staged 
rating based on an increase in disability.  The Board agrees 
that a staged rating is warranted.

A review of the record demonstrates that the veteran 
requested service connection for varicose veins in November 
1998.  

In December 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had been diagnosed with varicose veins in the 1970's.  He 
noted that he had had the right leg stripped in 1971 and that 
he had not had the left leg done yet.  He stated that he had 
not had any complications related to the right leg stripping.  
He noted that he was not having swelling, pain or difficulty 
with the scar on the right.  He also reported that the 
varicose veins on the left did not bother him since he was 
fairly active.  He indicated that he had not had pain or 
swelling in years.  He also stated that he did not have any 
symptoms with exercise or rest and that he was asymptomatic.  
He reported that he had not had any changes since the 1970's.  
He also denied any heat or cold intolerance of the lower 
extremities.  He stated that he was not doing any current 
treatment and that he was not using Jobst stockings, etc.  

Physical examination revealed that the veteran had good 
strong peripheral pulses.  He had no swelling or pitting of 
the lower extremities.  He also had no decreased temperature 
to touch of his lower extremities and no ulcerations or skin 
color changes of the lower extremities.  He did have varicose 
veins encompassing the majority of his posterior calf on the 
left side, that were slightly swollen.  They did not extend 
proximally to the thigh but they did extend slightly into the 
lower leg.  There was no associated swelling of the left 
lower extremity.  The right leg had varicose vein stripping.  
There were no varicose veins noted on examination and there 
was no tenderness or swelling.  A diagnosis of a history of 
varicose veins and subsequent surgery with an asymptomatic 
patient, was rendered.  

In a May 1999 rating determination, the RO granted service 
connection for residuals, status post varicose vein stripping 
of the right leg, and assigned a noncompensable disability 
evaluation, effective November 9, 1998, the date of receipt 
for the veteran's request for compensation. 

In his October 1999 notice of disagreement, the veteran noted 
that he had been diagnosed with severe varicose veins in both 
legs while inservice.  He indicated that both legs should be 
service-connected for varicose veins and that they should be 
assigned 10 percent disability evaluations. 

At the time of his June 2000 hearing, the veteran reported 
having moderate to severe varicosities inservice.  He 
testified that he was not having any problems on his right 
side.  He stated that he was having pain on his left side.  
He noted that the pain was not severe.  The veteran indicated 
that he had not sought treatment and that he was not wearing 
stockings on his leg.  

In June 2001, the veteran was afforded an additional VA 
examination.  The veteran reported aching in the calves of 
his legs as well as the sensation of itching.  He stated that 
fatigue was not really present unless he became very achy and 
had to stop what he was doing.  He noted that fatigue would 
occur after prolonged standing or walking.  He stated that 
the pain in his varicose veins woke him up from his sleep, 
but indicated that the pain was noticeable during rest if he 
had walked long distances.  He also noted pain when he had 
cramping.  He reported that the use of compression hosiery 
helped to somewhat decrease the edema.  He stated that the 
swelling would occur after being on his feet for a long time 
but that it would disappear when he put his feet on a pillow.  

The veteran indicated that he was currently retired.  He 
stated that he had to be careful on his feet for a long time 
because of the cramping and pain and itching sensation.  He 
also could not engage in things that required a lot of 
walking.  Examples of this included hunting or exercise 
walking for a long period.  

Physical examination revealed visible varicosities on both 
legs, but much more pronounced on the left than the right.  
There was a palpable varicose vein barely on the right side, 
but on the left, it was more like a tube structure.  There 
were no ulcers.  Edema was not present at the time of the 
examination.  There was also no stasis pigmentation or 
eczema.  The examiner indicated that this applied to both 
sides but again noted that varicosities were palpable and 
more showing on the left as that side had not been stripped.  

It was the examiner's impression that the veteran had 
varicose veins of both lower extremities minimally visible on 
the right but quite pronounced on the left.  Symptoms present 
included itching, burning, and leg edema.  Ulceration, stasis 
pigmentation, and eczema were not found to be present.  

In a July 2001 rating determination, the RO granted a 10 
percent disability evaluation for residuals status post 
varicose vein stripping of the right leg, effective June 14, 
2001, the date of the veteran's June 2001 VA examination.  

Entitlement to a Compensable Evaluation 
for Evaluation for Residuals of Varicose 
Veins of the Right Leg Prior to June 14, 
2001

The preponderance of the evidence demonstrates that the 
criteria for a compensable disability evaluation prior to 
June 14, 2001, have not been met.  

As previously noted varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.

At the time of his December 1998 VA examination, the veteran 
stated that he had not had any complications related to the 
right leg stripping.  He noted that he was not having 
swelling, pain or difficulty with the scar on the right.  He 
indicated that he had not had pain or swelling in years.  He 
also stated that he did not have any symptoms with exercise 
or rest and that he was asymptomatic.  He reported that he 
had not had any changes since the 1970's.  He also denied any 
heat or cold intolerance of the lower extremities.  He 
further reported that he was not doing any current treatment 
and that he was not using Jobst stockings, etc.  

Physical examination revealed good strong peripheral pulses, 
no swelling or pitting of the lower extremities, no decreased 
temperature to touch, and no ulcerations or skin color 
changes of the lower extremities.  There were no varicose 
veins noted on examination and there was no tenderness or 
swelling.  A diagnosis of a history of varicose veins and 
subsequent surgery with an asymptomatic patient, was 
rendered.  

Moreover, at the time of his June 2000 hearing, the veteran 
testified that he was not having any problems on his right 
side.

As the veteran did not report aching and fatigue in his right 
leg after prolonged standing or walking or the use of 
compression hosiery prior to his June 2001 examination, a 10 
percent rating is not warranted.  Similarly, the objective 
medical findings also demonstrate that a compensable 
evaluation is not warranted as the veteran was found to be 
asymptomatic at the time of his December 1998 VA examination.  
In sum, the veteran is competent to assert that a higher 
evaluation should be assigned or assert that he is worse.  
However, the Board must consider the facts and compare the 
facts to the rating schedule.  In this case, prior to the 
June 2001 examination, the facts did not support a 
compensable evaluation.  Therefore a staged rating was 
appropriate.  Although Fenderson addressed the possibility of 
staged ratings starting with a higher evaluation, nothing 
prevents an inverted staged rating.  As noted by the Federal 
Circuit, the date of an award inquiry has nothing to do with 
the amount of compensation a claimant will receive or the 
date from which a rating will apply.  Meeks v. West, 216 F.3d 
1363 (2000).


Entitlement to an Evaluation in Excess of 
10 percent Subsequent to June 14, 2001

As previously noted, a 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.

At the time of his June 2001 VA examination, the veteran 
reported that fatigue would occur after prolonged standing or 
walking.  He noted that the use of compression hosiery helped 
to somewhat decrease the edema.  He indicated that swelling 
would occur after being on his feet for a long time but that 
it would disappear when he put his feet on a pillow.  

Physical examination revealed visible varicosities on both 
legs, but much more pronounced on the left than the right.  A 
palpable varicose vein was barely visible on the right side 
and there were no ulcers.  Edema was not present at the time 
of the examination and there was no stasis pigmentation or 
eczema.  The examiner indicated that there were minimally 
visible varicose veins on the right.  The veteran did have 
itching, burning, and leg edema, but ulceration, stasis 
pigmentation, and eczema were not found to be present.

The veteran reported that his leg edema was relieved by 
placing his legs on a pillow.  Moreover, there were no 
findings of beginning stasis pigmentation or eczema.  As 
such, the criteria for a 20 percent schedular evaluation is 
not warranted.  

At this time, the objective evidence establishes that the 
veteran does not have persistent edema, stasis pigmentation, 
or eczema.  Although the veteran reports edema, his 
subjective statements establish that it is relieved with 
elevation.  Therefore, the veteran's subjective statements 
establish that edema is not present.  To the extent that the 
veteran has argued that a higher evaluation is warranted, VA 
partially agreed and assigned a 10 percent evaluation as of 
June 14, 2001.  However, to the extent that an evaluation in 
excess of 10 percent is sought, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  

The potential application of Title 38 of the Code of Federal 
Regulations (2001), to include the provisions set forth at 
38 C.F.R. § 3.321(b)(1) (2001), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his right leg varicose veins warrant an increased evaluation.  
In exceptional cases in which schedular evaluations are found 
to be inadequate, consideration of an "extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  See 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings that anticipate greater disability for 
varicose veins.  The record, however, does not establish the 
presence of findings that would support a higher rating under 
the Rating Schedule.  Further, the Board finds no evidence of 
an exceptional or unusual disability picture in this case.  
The veteran is retired, with no evidence demonstrating that 
his retirement was due to his service-connected varicose 
veins.  The veteran has noted his varicose veins prohibit him 
from participating in things that call for walking long 
distances or being on his feet for a prolonged time.  
However, there is no evidence to show that the veteran's 
right leg varicose veins, in and of itself, have markedly 
interfered with his ability to obtain or retain gainful 
employment, or has caused frequent periods of 
hospitalization.  Therefore, on the basis of the entire 
record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for intervertebral disc syndrome of the 
lumbar spine is denied.  

A compensable evaluation for residuals of varicose veins of 
the right leg prior to June 14, 2001 is denied.

An evaluation in excess of 10 percent for residuals of right 
leg varicose veins is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



